Citation Nr: 0008915	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-48 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether "West Palm Beach ACLF care" expenses should be 
excluded from the veteran's 1994 countable income for 
purposes of determining his entitlement to payment of 
Department of Veterans Affairs improved pension benefits.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $1,170.20.  

3.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $3,888.00.  

(The issues of the veteran's entitlement to an increased 
disability evaluation for lumbosacral strain; a temporary 
total rating for lumbosacral strain under the provisions of 
38 C.F.R. § 4.29 (1999) based upon a period of 
hospitalization between February 22, and August 8, 1994; and 
a temporary total rating for lumbosacral strain under the 
provisions of 38 C.F.R. § 4.30 (1999) based upon a period of 
convalescence following a period of hospitalization between 
February 22, and August 8, 1994 and March and April 1994 
cervical spine surgeries are the subjects of a separate 
decision.)  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from January 1953 to June 
1955.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran's "West Palm Beach ACLF" 
expenses could not be used to adjust his 1994 countable 
income for Department of Veterans Affairs (VA) improved 
pension purposes as he was not "rated for special monthly 
pension during 1994."  In March 1996, the veteran submitted 
a notice of disagreement.  In April 1996, the RO issued a 
statement of the case to the veteran and his accredited 
representative.  In May 1996, the veteran submitted a 
substantive appeal.  

In June 1996, the RO proposed to reduce the veteran's special 
monthly pension benefits based on the need for regular aid 
and attendance due to his admission to a hospital or nursing 
home at VA expense.  In June 1996, the RO effectuated the 
proposed action.  In July 1996, the veteran was informed in 
writing of an overpayment of VA improved pension benefits in 
the amount of $1,170.20 and his appellate rights.  In July 
1996, the veteran submitted a notice of disagreement with the 
creation of the overpayment of VA improved pension benefits 
in the amount of $1,170.20 and requested a waiver of the 
alleged overpayment.  The veteran subsequently requested an 
audit of his VA benefit payment account.  In September 1996, 
the RO informed the veteran that the requested audit had been 
completed and it confirmed the existence of the overpayment 
of VA improved pension benefits in the amount of $1,170.20 
and revealed an additional overpayment of VA improved pension 
benefits in the amount of $3,888.00 as the result of the 
veteran's wife's receipt of unreported wages.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$5,058.20.  In December 1996, the veteran submitted a notice 
of disagreement with both the creation of the overpayment of 
VA improved pension benefits in the amount of $3,888.00 and 
the denial of waiver of recovery of the overpayments of VA 
improved pension benefits in the combined amount of 
$5,058.20.  In March 1997, the RO issued a statement of the 
case to the veteran and his accredited representative which 
addressed solely the issue of the veteran's entitlement to 
waiver of recovery of the overpayments of VA improved pension 
benefits in the combined amount of $5,058.20.  In March 1997, 
the veteran submitted a substantive appeal.  The veteran has 
been represented throughout this appeal by the Disabled 
American Veterans.  


REMAND

The veteran asserts on appeal that: "West Palm Beach ACLF 
care" expenses should be excluded from his 1994 countable 
income for purposes of determining his entitlement to payment 
of VA improved pension benefits; the overpayment of VA 
improved pension benefits in the amount of $1,170.20 was 
improperly created; the overpayment of improved pension 
benefits in the amount of $3,888.00 was improperly created; 
and the recovery of the overpayments of VA improved pension 
benefits in the combined amount of $5,058.20 should be 
waived.  The Board observes that the claims files contain no 
indication as to what the term "West Palm Beach ACLF" 
denotes.  In the absence of such information, the Board is 
unable to determine whether "West Palm Beach ACLF care" 
expenses should be excluded from the veteran's 1994 countable 
income for purposes of determining his entitlement to payment 
of VA improved pension benefits.  

The Board observes initially that the RO improperly combined 
the alleged overpayments of VA improved pension benefits in 
the amounts of $1,170.20 and $3,888.00.  The veteran 
submitted separate notices of disagreement with the creation 
of each overpayment and a timely request for waiver of 
recovery of the alleged overpayment of VA improved pension 
benefits in the amount of $1,170.20.  Following its 
combination of the two overpayments, the RO construed the 
veteran's request for waiver as a request for waiver of the 
combined overpayment amount.  The creation and waiver of the 
two overpayments are separate and distinct issues and must be 
separately addressed on appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests a waiver of 
an overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The veteran has submitted 
timely notices of disagreement with the creation of both 
overpayments at issue.  The RO has not issued a statement of 
the case or supplement statement of the case which addresses 
those issues.  The Court has directed that where an appellant 
has submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a statement 
of the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should incorporate into the 
record all documentation utilized in 
formulating its determination that the 
veteran's "West Palm Beach ACLF" 
expenses could not be used to adjust his 
1994 countable income for VA improved 
pension purposes.  The RO should 
explicitly state what the acronym 
"ACLF" denotes.  

2.  The RO should issue a supplemental 
statement of the case to the veteran and 
his accredited representative which 
contains a full and complete discussion 
of whether the overpayment of VA improved 
pension benefits in the amount of 
$1,170.20 was properly created; whether 
the overpayment of VA improved pension 
benefits in the amount of $3,888.00 was 
properly created; and all applicable laws 
and regulations.  Specifically, the 
supplemental statement of the case should 
include a discussion of the events which 
led to the creation of the overpayments 
and an explanation of the amounts of the 
indebtedness assessed against the 
veteran.  The veteran is informed that if 
he continues to challenge the creation of 
the debts, he must submit a timely 
substantive appeal as to each issue.  

3.  The Committee should then 
readjudicate the veteran's entitlement to 
both waiver of recovery of an overpayment 
of VA improved pension benefits in the 
amount of $1,170.20 and waiver of 
recovery of an overpayment of VA improved 
pension benefits in the amount of 
$3,888.00.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 


law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claims.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

- 6 -


